Citation Nr: 0732246	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  06-07 598	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for knee disability.  

2.  Entitlement to an increased rating for rheumatoid 
arthritis of the sacroiliac joints, currently rated as 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
October 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge (VLJ) in February 2007.  


FINDINGS OF FACT

1.  The veteran does not have a knee disability that is 
attributable to military service, or that was caused or made 
worse by service-connected disability.  

2.  The veteran's rheumatoid arthritis is evidenced by no 
more than definite impairment of health.



CONCLUSIONS OF LAW

1.  The veteran does not have a knee disability that is the 
result of disease or injury incurred in or aggravated by 
active military service; a knee disability is not proximately 
due to or the result of service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310 (2007).  

2.  The criteria for an increased rating for the veteran's 
rheumatoid arthritis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 
5002, 5242 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
bilateral knee disability and an increased rating for 
rheumatoid arthritis of the sacroiliac joints.  The veteran 
was granted service connection for rheumatoid arthritis of 
the sacroiliac joints and assigned a 50 percent rating 
effective October 14, 1947, by way of a January 1948 rating 
decision.  By way of a December 1949 rating decision the 50 
percent disability rating was decreased to 40 percent, 
effective December 1, 1949.  

Service medical records associated with the claims file 
reveal that the veteran injured his back in October 1946.  
The veteran was noted to have sustained a herniated nucleus 
pulposus between L4 and L5.  He reported pain in his back 
down to his left knee.  He was assessed with recurrent severe 
lumbosacral strain.  In January 1947 the veteran was noted to 
have moderate chronic rheumatoid arthritis of the spine.  In 
August 1947 he was noted to have been fitted with a lift for 
his left shoe.  In September 1947 the veteran underwent an x-
ray of his left knee which revealed no evidence of old 
fracture or arthritis.  

Associated with the claims file are VA outpatient treatment 
reports dated from October 1948 to June 2006.  In October 
1948 the veteran was seen for complaints in his left knee and 
back.  X-rays of the left knee revealed no pathology.  He was 
assessed with chronic back strain.  In April 1957 the veteran 
was assessed with rheumatoid spondylitis.  A May 1957 
discharge summary revealed that the veteran was instructed to 
remove a lift from the heel of his left shoe.  Pain in his 
left hip was noted to have disappeared but he developed pain 
in the right lumbar area.  In July 2004 the veteran reported 
chronic non-radiating low back pain.  In June 2006 the 
veteran reportedly maintained an active lifestyle.  He was 
noted to take Darvocet for long-term relief and he said it 
kept him functional.  

Associated with the claims file are private treatment reports 
from L. Crossett, M.D., dated from December 1996 to September 
2004.  In December 1996 the veteran was noted to have 
osteoarthritis of both knees.  The veteran underwent a right 
total knee arthroplasty in October 1997.  The pre- and post-
operative diagnosis was degenerative joint disease.  The 
veteran underwent a left total knee arthroplasty in December 
1997.  The pre- and post-operative diagnosis was degenerative 
joint disease.  

A response from A. Buch, D.O., dated in December 2004 
revealed that Dr. Buch had never treated the veteran for a 
knee disability or rheumatoid arthritis.  

Treatment reports from R. Darwin, M.D., reveal that the 
veteran underwent a magnetic resonance imaging (MRI) of the 
cervical spine in March 2005 which revealed diffuse 
degenerative disc disease most prominent in the lower 
cervical spine.  

Treatment reports from M. Paley, M.D., of Youngstown 
Neurological Associates, Inc., reveal that the veteran 
underwent an MRI of the lumbar spine in April 2005 which 
revealed grade I anterolisthesis of L4 and 5 with facet 
arthrosis producing bilateral lateral recess stenosis and 
degenerative changes at L1-2 and L5-S1.  

Associated with the claims file are private treatment reports 
from B. Brocker, M.D., dated from April 2005 to May 2005.  In 
April 2005 sensory examination was noted to be intact to 
light touch, pin prick, and position.  Coordination of the 
arms and legs was normal.  The veteran was noted to walk with 
an antalgic gait.  Dr. Brocker diagnosed the veteran with 
cervical stenosis based on the MRI of his neck and sciatica, 
probably lumbar spinal stenosis.  The diagnosis of sciatica 
was again provided in May 2005.  Physical examination 
revealed no complaints of unsteady gait or arm or leg 
weakness.  The veteran was noted to have back pain, left 
buttock pain, posterior thigh pain, and difficulty walking.  
He was again diagnosed with sciatica.

The veteran was afforded a VA examination to assess his 
claimed knee disability in April 2005.  The examiner reviewed 
the claims file and reported that there was no documentation 
of any injury to the veteran's knees.  The examiner said that 
the veteran's medical records revealed a diagnosis of 
degenerative arthritis of the knees, more likely than not a 
naturally occurring phenomenon.  The examiner reported that 
the veteran underwent total knee replacements in 1996.  The 
examiner diagnosed the veteran with post-operative residuals 
of total knee replacements.  The examiner opined that it was 
not likely the veteran's knee replacements were as a result 
of his service-connected rheumatoid arthritis but rather was 
degenerative arthritis of the knees, a naturally occurring 
phenomenon.  

In April 2005, the veteran was afforded a VA examination to 
assess his rheumatoid arthritis of the sacroiliac joints.  
The veteran reported increased ache, pain, soreness, 
tenderness, and fatigability in his back.  He said repetitive 
use and weather changes bothered his back.  He denied flare-
ups and incapacitating episodes.  He was noted to ambulate 
with a cane.  Physical examination revealed that the veteran 
ambulated with a great deal of difficulty and had a slow, 
purposeful gait.  Examination of the spine revealed lost 
lordosis and slight increased kyphosis.  No scoliosis was 
reported.  He had tenderness and soreness to palpation and 
pain throughout ranges of motion.  He forward flexed to 60 
degrees, and extended, bended, and rotated 20 degrees with 
pain throughout ranges of motion.  Straight leg raising was 
negative.  Reflexes, strength, and sensation were intact.  
Repetitive use was noted to cause increased ache, pain, 
soreness, tenderness and fatigability, but no change was 
noted upon examination.  The examiner diagnosed the veteran 
with rheumatoid arthritis of the sacroiliac joints.  

The veteran testified at a hearing before a Decision Review 
Officer (DRO) at the RO in May 2006.  The veteran testified 
that he had flare-ups due to his rheumatoid arthritis which 
required bed rest.  He said bed rest had not been prescribed 
by a physician.  The veteran also testified that he 
"cracked" his left knee while he was in service.  The 
veteran said that he injured his left knee in service while 
being transported in an ambulance after he fell off a deck 
and injured his back.  He said eventually VA measured his 
legs and determined that his left leg was shorter and 
prescribed a platform shoe.  The veteran said he believed 
that the platform shoe threw "everything off" and required 
him to have a bilateral total knee replacement.  He said he 
wore the platform shoe from 1947 to 1952.  

The veteran testified at a video conference hearing in 
February 2007.  The veteran testified that he began having 
problems with his knees in service.  He said he was 
prescribed a built up shoe by VA in 1947 which he said he 
believed caused him to have problems with his back and legs.  
He said he "cracked" his left knee when he fell off a deck 
while in service.  He said he did not break a bone at that 
time.  He said he had trouble with his knees since service.  
With regard to his rheumatoid arthritis the veteran testified 
that he had flare-ups for two or three days, which required 
him to take pain medication.  He said the flare-ups occurred 
every six months as long as he took the pain medication.  He 
said he did not experience the flare-ups as much as he used 
to (four or five times a year) since he retired and does not 
have to go out.  He said he used the medication Darvocet to 
prevent the flare-ups.  He said he walked a half a mile a day 
to help his back.  He said he has to stop along the way when 
he walks.  He denied weight loss or anemia as a result of his 
rheumatoid arthritis.  

Service Connection - Bilateral Knee Disability

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2007).  The Court of Appeals 
for Veterans Claims (Court) has held that when aggravation of 
a veteran's non-service connected disability is proximately 
due to or the result of a service-connected disease or 
injury, it too shall be service connected to the extent of 
the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  The provisions of 38 C.F.R. § 3.310 were recently 
amended to provide that VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected one unless the baseline level of severity 
of the nonservice-connected disability is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006) 
(codified at 38 C.F.R. § 3.310 (2007).  However, as will be 
explained below, this change does not affect the analysis in 
this case because no relationship between service-connected 
disability and any knee disability has been demonstrated.

The veteran had complaints of left knee pain in service but 
x-rays obtained at that time were negative for any evidence 
of arthritis.  The veteran also complained of left knee pain 
again in October 1948 but x-rays were again negative.  The 
veteran was assessed with degenerative arthritis of the knees 
in December 1996, fifty years after he separated from 
service.  The veteran underwent a total knee arthroplasty of 
both knees in 1997.  The VA examiner noted that there was no 
evidence of any injury to the veteran's knees and he opined 
that it was unlikely that the veteran's knee replacements 
were as a result of his service-connected rheumatoid 
arthritis of the sacroiliac joints but rather was 
degenerative arthritis of the knees, a naturally occurring 
phenomenon.  None of the veteran's private physicians 
provided any opinion linking the veteran's bilateral knee 
disability to his military service or his service-connected 
disability.  In short, there is no competent evidence of 
arthritis of the knees within a year of the veteran's 
separation from service, and no competent evidence linking 
any current degenerative arthritis of the knees to the 
veteran's service-connected rheumatoid arthritis of the 
sacroiliac joints.  The preponderance of the evidence is 
against the claim.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a knee disability.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).

The Board notes that the veteran has alleged that his 
bilateral knee disability is related to his service or his 
service-connected rheumatoid arthritis of the sacroiliac 
joints.  While the veteran is capable of providing 
information regarding the current condition of his knees, as 
a layperson, he is not qualified to offer medical opinions.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Increased Rating - Rheumatoid Arthritis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2007).

The veteran's service-connected rheumatoid arthritis has been 
rated as 40 percent disabling under Diagnostic Code 5002 
effective from December 1, 1949.  38 C.F.R. § 4.114.  A 40 
percent rating has been continued until the present time.  
This 40 percent disability evaluation is a protected rating 
as it has been in effect for more than 20 years.  In this 
regard, any disability which has been continuously rated at 
or above any evaluation of disability for 20 or more years 
for VA compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  See 38 C.F.R. § 
3.951(b) (2007).

The veteran's rheumatoid arthritis has been evaluated 
utilizing Diagnostic Code 5002, rheumatoid arthritis 
(atrophic) as an active process.  38 C.F.R. § 4.71a.  Under 
Diagnostic Code 5002, a 40 percent evaluation is for 
application when there are symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring three or more times a year.  A 60 percent 
evaluation is for application when there is less than total 
incapacitation as defined in the 100 percent evaluation, but 
with weight loss and anemia productive of severe impairment 
of health or severely incapacitating exacerbations occurring 
four or more times a year, or a lesser number over prolonged 
periods.  A 100 percent rating is warranted for 
constitutional manifestations associated with active joint 
involvement, totally incapacitating.  Diagnostic Code 5002.  

The Board finds that the veteran's disability picture more 
nearly approximates the criteria required for the currently 
assigned 40 percent evaluation than the criteria for a higher 
one.  While the veteran's activities have been constrained by 
his arthritis, the Board finds that they are not constrained 
to the degree contemplated by the higher, 60 percent, rating.  

The veteran testified at the video conference hearing that he 
did not have any weight loss or anemia as a result of his 
rheumatoid arthritis and he said that he walked a half a mile 
a day to help his back with stops along the way to rest.  VA 
outpatient treatment reports dated in June 2006 reveal that 
the veteran maintained an active lifestyle.  Dr. Brocker 
noted that the veteran ambulated with an antalgic gain and 
that he had back pain, left buttock pain, posterior thigh 
pain, and difficulty walking.  At the April 2005 VA 
examination the veteran denied flare-ups and incapacitating 
episodes.  The veteran testified at the DRO hearing in May 
2006 that he had flare-ups requiring bed rest due to his 
rheumatoid arthritis but that the bed rest was not prescribed 
by a physician.  At the time of the video conference hearing 
the veteran said he had flare-ups which required that he take 
pain medication.  He said he did not experience the flare-ups 
as much as he used to (four or five times a year) since he 
retired and does not have to go out.  While the veteran's 
activities are constrained, it cannot be said that there is 
severe impairment as is required for a higher, 60 percent, 
rating (such as incapacitating exacerbations).  Even if 
considering the frequency of flare-ups reported by the 
veteran, they are not "severely incapacitating," but 
instead are managed with medication.

The Board has considered whether evaluation of the veteran's 
disability utilizing a combination of other rating criteria 
for the affected joints would result in a higher evaluation, 
but finds that a higher rating does not result.  

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine under 
38 C.F.R. § 4.71a (Diagnostic Codes 5235 to 5243) which 
provides that a 10 percent evaluation is for application with 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or the combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235; or muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of height.  A 20 percent evaluation is 
for application with forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent evaluation is for 
application when there is forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is for application when there is unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation is for application when there is unfavorable 
ankylosis of the entire spine.

The veteran had flexion to 60 degrees, and extension, 
bending, and rotation of 20 degrees at the time of the April 
2005 VA examination.  The veteran ambulated with a great deal 
of difficulty and had a slow, purposeful gait.  Examination 
of the spine revealed lost lordosis and slight increased 
kyphosis.  No scoliosis was reported.  The veteran had 
tenderness and soreness to palpation and pain throughout 
ranges of motion.  The combined range of motion was 180 
degrees.  Reflexes, strength, and sensation were intact.  
Repetitive use was noted to cause increased ache, pain, 
soreness, tenderness and fatigability, but no change was 
noted upon examination.  The examiner diagnosed the veteran 
with rheumatoid arthritis of the sacroiliac joints.  Thus, 
the veteran's rheumatoid arthritis would warrant no higher 
than a 20 percent disability rating under the diagnostic 
codes pertaining to disabilities of the spine, and certainly 
no greater than the 40 percent no in effect.  

In sum, the Board finds no basis for a greater award under 
Diagnostic Code 5002 or based on chronic residuals.  As for 
whether functional losses due to pain, stiffness, and 
swelling might be equated to higher ratings for the affected 
joints, the Board notes that, when the veteran was examined 
by VA in April 2005, the examiner noted that the veteran 
reported that repetitive use was noted to cause increased 
ache, pain, soreness, tenderness and fatigability, but no 
change was noted upon examination.  Because the VA examiner 
and none of the other examiners of record made objective 
findings relative to functional losses, the Board finds no 
basis for concluding that the rheumatoid arthritis would 
warrant a greater rating.  Moreover, a higher rating would 
not be warranted without ankylosis, which the veteran's 
disability does not approximate even when he experiences 
increased pain, etc.  

Additionally, the Board finds that there is no showing that 
the veteran's service-connected rheumatoid arthritis of the 
sacroiliac joints has reflected so exceptional or so unusual 
a disability picture as to warrant the assignment of a higher 
evaluation on an extra-schedular basis.  In this regard, the 
Board notes that this disability has not been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Hence, the criteria for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In deciding these two issues, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 and Supp. 2007).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim for an increased rating 
and entitlement to service connection for a knee disability 
in November 2004.  He was informed of the elements to satisfy 
in order to establish service connection.  He was advised to 
submit any evidence he had to show that he had a current 
disability and to identify sources of evidence/information 
that he wanted the RO to obtain on his behalf.  He was also 
advised to submit evidence that his service-connected 
disability had worsened.  He was also advised of the elements 
to establish secondary service connection.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence of which he was aware.  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Additionally, the 
veteran was told of the criteria used to award disability 
ratings and the criteria for assigning an effective date in a 
March 2006 letter and an August 2006 supplemental statement 
of the case.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the veteran 
was afforded VA examinations.  VA and private treatment 
reports were obtained.  The veteran has not alleged that 
there is any outstanding evidence that would support his 
contention that service connection and an increased rating 
should be granted.  The Board is not aware of any outstanding 
evidence.


ORDER

Entitlement to service connection for knee disability is 
denied.  

Entitlement to an increased rating for rheumatoid arthritis 
of the sacroiliac joints, currently rated as 40 percent 
disabling, is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


